DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see 3, filed 7/11/2022, with respect to the IDS have been fully considered and are persuasive.  The objection of 5/10/2022 has been withdrawn. 
Applicant’s amendments arguments, see page 3, filed 7/11/2022, with respect to Figs. 1-3 have been fully considered and are persuasive.  The objection of 5/10/2022 has been withdrawn. However, it is noted that applicant’s amendments raise new objections to Figs. 1-2 which are provided below.
Election/Restrictions
Applicant’s election without traverse of Species B, which includes claims 1-6, in the reply filed on 7/11/2022 is acknowledged.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to because Figs. 1-2 each depict reference character 22 twice and directed to the same feature/point.  One the reference character 22, and its associated line, should be removed from each figure.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because Figs. 1-3 are unclear. In Figs. 1-3, the left sides include a dashed line that encompasses the object depicted on the right side of the figures and portions extending from 14b. Due to the similar shapes formed by the laser beams 22b and the distal end, the it is unclear whether the right hand side is intended to be a close up view of what is enclosed in the dashed lines or if it is just intended to be a close up view of the conduit.  It is suggested that the dashed line is limited to the conduit (e.g., similar to Fig. 4) if it is the latter.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
"heating means" in claim 4-6. The “heating means” are being interpreted as a laser beam as provided in claim 6.
“means for injecting” in claim 1.  The structure for the “means for injecting” are being interpreted as the inert gas supply 34 and the supply conduit 36, where the “means for injecting” is caused by the inert gas having a higher pressure than the guide conduit 16b, thus allowing flow of high pressure (i.e., from the inert gas supply) to a low pressure (i.e., to the guide conduit), as described on page 4, line 21-page 5, line 8 of the specification.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 recites “a conduit for guiding a metal wire opening into an enclosure under an inert atmosphere”. Claim 1 as written can be interpreted as using the conduit to guide an opening.  Page 1 of the specifications describes the conduit 16a as being used to guide a metal wire.  Accordingly, it is unclear whether the conduit is guiding a metal wire or an opening.  Based on the specification and drawings, it appears that the conduit guides the metal wire.  It is therefore suggested to amend claim 1 to remove “opening” from line 2 or to add “guiding a metal wire through an opening”.
Claim 1 recites the limitation "the outlet of the inert gas supply conduit" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 is indefinite as it recites a “flow rate between 2 and 6 bar”.  Flow rate is commonly defined as a volume per unit of time (see Study.com, Flow Rate Formula & Units – Flow Rate Equation). Bars are a unit of pressure.  It is therefore unclear whether claim 2 is intended to describe an injection means with a flow rate (i.e., volume per unit of time) or an injection means that injects the inert gas with at a pressure between 2 and 6 bars (i.e., a flow pressure). For purposes of examination, claim 2 is being interpreted as an injection means  with a flow pressure between 2 and 6 bar.
Claim 5 is indefinite for the phrase “a head comprising heating means”.  It is unclear whether the heating means of claim 5 is the same heating means recited in claim 4, from which claim 5 depends. If it is a single heating means, it is suggested to amend claim 5 to recite “a head comprising the heating means”. If claim 5 is reciting a second heating means, it is suggested to amend claim 5 to recite “a head comprising a second heating means”. For purposes of examination, claim 5 is being interpreted to be a single heating means.
Claims 3-6 are rejected based on their dependency from claim 1.
Specification
The disclosure is objected to because of the following informalities: 
On page 4, lines 8, 10, and 13 it is suggested to recite "Figure" instead of "Fig." to maintain consistency throughout the specification.
As noted above with respect to the 35 U.S.C. 112(b) rejection of claim 2, flow rate is commonly defined as a volume per unit of time (see Study.com, Flow Rate Formula & Units – Flow Rate Equation) while bars are a unit of pressure. Thus, lines 20-22 of page 3 and lines 28-30 of page 4 are unclear.  The aforementioned lines should be amended in view of the 35 U.S.C. 112(b) rejection of claim 2 to either recite a flow rate or flow pressure.
Appropriate correction is required.
Claim Objections
Claims 1 and 5 objected to because of the following informalities:  
Claim 1, line 1 and 5 recite a “conduit”. Claim 1, lines 3-4, 6, and 8-9 recite “the guide conduit”. Claim 1 should be amended to consistently recite either “conduit” or “guide conduit”. It is suggested to use the term “guide conduit” to more clearly differentiate from the inert gas supply conduit.
Similarly, line 2 of claim 5 should be amended to be consistent with claim 1.
It is suggested to add a comma after conduit in claim 1, line 4 to recite “conduit, said injection means” to improve readability.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2 and 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matthews as applied to claim 1 above, and further in view of Riemann (US 10,661,343 B2) in view of Tamaki (JP 2020093271 A). Examiner notes that claim 1 includes reference to Wikipedia (Wikipedia, Shielding Gas) as evidence of well-known definition in the art and not as combination for obviousness. Examiner further notes that claim 2 includes reference to Fabricating Metalworking (Fabricating Metalworking - Using Shielding Gas Efficiently) as evidence of well-known use in the art and not as combination for obviousness.
In regards to claim 1, Matthews describes a device for three-dimensional printing by metal deposition (Matthews, col. 2, lines 8-14) comprising a conduit for guiding a metal wire opening into an enclosure under an inert atmosphere (Matthews, Figs. 2 and 7; col. 7 lines 2-34 – central axis wire feed guide tube guides the wire to the build surface where a shield gas diffuser disperses the shield gas to protect the build surface), said injection means comprising an inert gas supply conduit (Matthews, col. 7, lines 26-34; Fig. 2), an upstream end of which is connected to inert gas supply means (Matthews, col. 4, lines 28-32; col. 8, line  – shield gas supply input), the guide conduit is substantially straight (Matthews, Fig. 2), the downstream end of the inert gas supply conduit extending in a direction forming an angle strictly less than 90° with a direction of elongation of the guide conduit at the outlet of the inert gas supply conduit into the guide conduit (Matthews, Fig. 2 – the c co-axial powder supply shield gas channel 145 connects to the co-axial powder supply annulus 140 which is angled inward at the central deposition nozzle 150).
Matthews does not describe wherein the device comprises means for injecting an inert gas into the guide conduit, a downstream end of which opens into the conduit. Rather, Matthews describes the shield gas being provided at the central deposition nozzle (Matthews, Figs. 2 and 7; col. 7 lines 26-34). While the shield gas likely does get into the central axis wire feed guide tube, said guide tube is not where the shield gas is directly output.  However, Matthews does provide that metal powder that is to be melted with the wire is delivered coaxially with the shield gas (Matthews, claim 15).  
Tamaki describes a welding torch with a central hole through which the wire is guided through a wire guide liner (Tamaki, par. 9).  The wire guide liner also serves as a passage for the shield gas such that the shield gas surrounds the wire and is ejected from the tip with the wire (Tamaki, pars. 2, 9, 14, 16, 25, and 32).  Both Matthews and Tamaki are directed towards metal deposition that uses shield gases to protect the melted metal.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Matthews in view of Tamaki to deliver the shield gas through the wire feed guide tube together with the wire. The motivation to do so is to reduce leakage of the shield gas.
	While Matthews does not explicitly describe a shield gas that uses an inert gas, shield gases are defined in the art as being inert or semi-inert gases that protect welds from harmful gases such as oxygen and water vapor (see Wikipedia, Shielding gas).  Matthews describes using the shield gas to protect the build surface from oxidation effects (Matthews, col. 7, lines 26-24; col. 8, 37-44). Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention would use a shield gas that comprises an inert or semi-inert gas.  The motivation to do so is to protect the melted metal from oxidation.
	In regards to claim 2, as noted above with respect to 35 U.S.C. 112(b), it is unclear whether claim 2 is directed towards a flow rate or a flow pressure. Thus, for purposes of examination, claim 2 is being interpreted as an injection means with a flow pressure between 2 and 6 bar. Matthews and Tamaki do not describe a specific flow rate or flow pressure used for the shield gas. However, Fabricating Metalworking describes using shielding gas at 30 psi (2.06 bar) to 50 psi (3.45 bar) compensation pressure (Fabricating Metalworking, page 3).  Accordingly, it would have been well-known and obvious to one of ordinary skill in the art at the time of filing of the claimed invention to use disperse shield gas between 2 and 6 bar. The motivation to do so is to output a shield gas efficiently while maintaining protection of the melted metal from oxidation.	
In regards to claim 4, Matthews describes the  device according to claim 1, further comprising heating means capable of melting the wire (Matthews, Fig. 12; col. 8, lines 62-col. 9, line 2 – high-power laser light beams melt a metal feed comprising a metal powder and a metal wire).
	In regards to claim 5, Matthews describe the device according to claim 4, further comprising a head comprising heating means which are arranged around the metal wire guide conduit (Matthews, col. 1, lines 53-67; Figs. 1 and 4).
	In regards to claim 6, Matthews describes the device according to claim 4, wherein the heating means comprises one or more means for emitting a laser beam, the laser beams converging at a given point of application of the metal wire (Matthews, Figs. 7 and 12; col. 4, lines 6-12; col. 8, lines 62-col. 9, line 2 – high-power laser light beams melt a metal feed comprising a metal powder and a metal wire at a focal point).
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matthews and Tamaki as applied to claim 1 above, and further in view of Riemann (US 2019/0047088 A1).
	In regards to claim 3, Matthews and Tamaki do not explicitly describe using an inert gas.  Thus, Matthews and Tamaki do not describe wherein the inert gas comprises argon or nitrogen. Matthews does describe using a shield gas which, as provided with respect to claim 1, is defined in the art as being an inert or semi-inert gas (see Wikipedia, Shielding gas). However, Riemann describes a laser metal deposition assembly that uses a shield gas which may be an inert gas such as argon, nitrogen, helium, or a blend of such gases (Riemann, pars. 9 and 26).  Matthews, Tamaki, and Riemann are each directed towards metal deposition additive manufacturing that uses shield gases to protect the melted metal.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Matthews in view of Tamaki and Riemann to use a shield gas comprising either argon or nitrogen.  The motivation to do so is to use a cost effective gas to protect the melted metal.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2018/0178327 A1 describes a method of remanufacturing a cylinder head that uses direct laser deposition where an inert shield gas is used around the deposition zone. US 10,260,585 B2 describes a laser metal deposition welding that uses a shield gas to protect the melted material. US 2020/0016703 A1 describes using laser metal deposition to melt metal powder and protecting the melted powder using a shielding gas.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN M BADALAMENTI whose telephone number is (571)272-4149. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joel Attey can be reached on (571)272-7936. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRYAN M BADALAMENTI
Examiner
Art Unit 3761



/BRYAN M BADALAMENTI/Examiner, Art Unit 3761     

/JOEL M ATTEY/Primary Examiner, Art Unit 3763